COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Russell, Raphael and Senior Judge Clements


              TAMELA MONIQUE TIBBS
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0288-21-4                                          PER CURIAM
                                                                                 NOVEMBER 16, 2021
              FAIRFAX COUNTY DEPARTMENT
               OF FAMILY SERVICES


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                Bruce D. White, Judge

                               (Kimberly A. Chadwick, on brief), for appellant. Appellant
                               submitting on brief.

                               (May Shallal, Assistant County Attorney; Robin L. Kozin-Angelo,
                               Guardian ad litem for the minor child, on brief), for appellee.
                               Appellee and Guardian ad litem submitting on brief.


                     Tamela Tibbs (mother) appeals the circuit court’s order terminating her parental rights.

              Mother argues that the circuit court erred in finding that the evidence was sufficient to support a

              termination of her parental rights under Code § 16.1-283(C)(2) and (E)(i). Specifically, mother

              maintains that the trial court erred in terminating her parental rights because the Fairfax County

              Department of Family Services (the Department) “failed to provide appropriate, available and

              reasonable services designed to remedy the conditions that led to the child’s placement or

              continuation in foster care.” Mother also argues on appeal that there was no evidence

              demonstrating that termination of her parental rights was in the best interests of the child. Lastly,

              mother argues that the Department “did not exhaust alternative, less drastic remedies, such as




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
relative placement.” Upon reviewing the record and briefs of the parties, we conclude that the

circuit court did not err. Accordingly, we affirm the decision of the circuit court.

                                          BACKGROUND1

        “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t of

Hum. Servs., 63 Va. App. 157, 168 (2014)).

        Mother and Alex Koiwood (father) are the biological parents to the child who is the subject

of this appeal. Before the child was born, mother and father’s parental rights for the child’s

biological sister had already been terminated under Code § 16.1-283(C)(2). Due to the case

involving the child’s biological sister, and based on a finding that the child was at risk of being

abused or neglected, the Department removed the child from the parents’ care shortly after his birth.

        In July 2019, when the child was approximately five months old, mother, who was living in

a homeless shelter at the time, underwent a “full psychosocial psychiatric evaluation.” During the

evaluation, mother was found to have “problems processing verbal information at a level which

would be expected for others her age . . . [and] are particularly associated with those who have

bipolar disorder.” The evaluator also noted that mother had a “long history of difficulties with

emotional volatility and behavioral controls” and that she, herself, was placed in foster care from

ages fourteen to eighteen. In addition, mother’s “significant emotional vulnerability and her being

emotionally overwhelmed . . . suggest[ed] a likelihood of an unpredictability of her behavior in the


        1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
                                                 -2-
parenting role.” Based on his evaluation which spanned over three sessions from July to November

2019, the evaluator diagnosed mother with “bipolar disorder in partial remission.” The evaluator

noted that over the evaluation period, he noticed an improvement in behavior that was likely due “to

the fact that she was taking an injectable psychotropic medication.” The evaluator warned,

however, that when patients miss a dose of medication, “they can quickly regress in their

functioning, become diffuse and disorganized and very rapidly go back to . . . the depths of their

mental health diagnosis.” Following his evaluation, the evaluator recommended that mother

participate in parenting classes, family therapy, individual counseling, and case management

support.

       The Department then referred mother to intensive case management services with the goal

to stabilize her mental health and to “decrease some of [her] anger and aggression.” The

case-management team recommended substance-abuse treatment and testing, counseling, a

“co-occurring disorders group,” parenting classes, and a regimen of injectable medications. The

case-management team also worked with mother to facilitate access to housing, employment, and

other benefits, such as food stamps.

       Mother was “very belligerent” and “hostile” towards her treating psychiatrist and case

managers. On several occasions in 2019, police had to intervene due to mother’s “escalated”

behavior and refusal of substance-abuse treatment. Mother was banned from “almost every

Department of Family Services’ location in the county in 2019” due to her erratic behavior and had

to continue her case management services at the Fairfax County courthouse. Mother refused to

participate in supervised urine screens and never participated in substance-abuse treatment, or

virtual group therapy. Nor was she able to sustain any type of employment for self-sufficiency.

Mother claimed to have completed parenting classes, but she never presented a completion




                                                 -3-
certificate. She did use the Department’s shelter-support services and remained consistent with her

medication for a period of time. The medication helped decrease her aggression.

        According to the case manager, however, mother never demonstrated any progress or

“capacity to function at an independent level.” The case manager testified that mother had “no

insight at all into her mental illness, and . . . has not been willing to participate in any type of groups

so that she can begin to develop the strategies to change her behaviors.” She did not utilize

“intensive therapy services, intensive group services, emotional regulation, individual therapy, [or]

group therapy” that were offered to her. Mother became pregnant while the child was in foster care,

and her psychiatrist discontinued her medication due to her pregnancy. Mother advised her case

manager that she did not plan on resuming the medication after the birth of her twins because she

felt she no longer needed it.

        With her ban still in place from the Department’s locations in the county, the Department

offered, and mother participated in, supervised visitations with the child at the Fairfax County

courthouse in 2020, when the child was approximately eight months old.2 When the COVID-19

pandemic began, the visitations turned virtual. Mother had “two no-shows in person” and “four

cancellations or no-shows as far as virtual visits.” When mother appeared at the courthouse for

visitations, she was engaged and “listened [and] took redirection,” but she sometimes showed

frustration over “personal issues that she was struggling with outside of the visits with [the child].”

Mother’s additional concerns that would cause her to be frustrated and “emotionally distraught”

included her pregnancy, keeping her housing, keeping her doctors’ appointments, and maintaining

her mental health and well-being.




        2
          Mother’s visitation had been suspended until that time due to her ban “from [the
Department’s] Annandale building, the South County building and the Reston building due to
threats to the supervisor, the program manager and the DFS worker.”
                                              -4-
        At times, mother would also forget to bring supplies such as diapers, toys, or baby food to

the visitations. On average, mother was thirty to forty minutes tardy to the visitations. During one

visit, the supervising counselor smelled marijuana coming from mother. Mother fell asleep during

another visitation. When asked what ongoing concerns she had about mother after eight months of

supervising visits, the case manager said she would like mother to be more “engaged” and keep up

with the child’s doctors’ appointments and other parts of his life beyond her visits. Overall, mother

did not exhibit progress in parenting skills sufficient to warrant a recommendation from the

Department for unsupervised visitations with child.

        The Department ultimately filed for termination of mother’s parental rights due to mother’s

“mental health,” “non-compliance with mental health services,” “continued instability,” “lack of

accountability,” “limited ability for regulation,” and her “limited . . . insight of her mental health.”

The Department also reasoned that she was unable “to provide a safe and stable consistent home for

[the child] based on her inability to “be independent in the community.”

        The JDR court subsequently entered a permanency planning order, approving a permanent

goal of adoption, as well as a termination of parental rights order, finding that termination was in the

best interest of the child. Mother and father appealed, and the parties appeared before the circuit

court on March 15 and 16, 2021. Father expressed on the second day of the trial, however, that he

no longer wished to participate in the proceedings.

        The Department presented evidence about its efforts to find alternative placements to foster

care. Initially, the Department placed the child with his sister in a great aunt’s home, but that

placement did not work for the child. Mother had suggested the child’s maternal grandmother as a

possible placement, but the Department determined that the maternal grandmother was not a viable

placement option due to her history of involvement with Child Protective Services.




                                                   -5-
        At the conclusion of the evidence in the circuit court, the Department emphasized that there

had already been a termination of mother’s parental rights of the child’s sibling and argued that

termination would be in the best interest of the child in this case. The Department maintained that

mother had been “noncompliant with mental health treatment. Her housing [was] not stable. She

[had] a lack of accountability, [and] a lack of insight into her mental health.” The Department

argued that mother failed to prioritize the child and failed to remedy the conditions that brought the

child into care.

        Mother did not attempt to rebut any of the Department’s evidence but argued that the

evidence established that the Department failed to provide reasonable and appropriate services.

Mother maintained that there was no evidence that she had been using drugs at any time relevant to

these proceedings that warranted substance-abuse treatment; she denied that the child had been

exposed to drugs as an infant. Mother also argued that the Department did not provide her with

adequate assistance for securing stable employment. She maintained that she completed several

services required by the Department, including attending the psychological evaluation, attending a

parenting class, participating in medication management, and participating in case management.

Mother also argued that she was a capable parent and could secure and maintain housing. Lastly,

mother argued that there was “no testimony regarding what relatives might be available [for

placement] to prevent this case from going to termination.”

        The child’s guardian ad litem reported that the child was “doing fine” and thriving in his

foster home. The child was visiting his biological sister once a week.

        After hearing the evidence and arguments, the circuit court approved the goal of adoption

and terminated mother’s parental rights under Code § 16.1-283(C)(2) and (E)(i). Mother’s appeal

followed. The circuit court also terminated father’s parental rights. Father did not appeal the

circuit court’s ruling.

                                                 -6-
                                             ANALYSIS

                                     Termination of parental rights

         “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018) (quoting

Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as here, the

court hears the evidence ore tenus, its finding is entitled to great weight and will not be disturbed on

appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty. Dep’t of Soc. Servs.

v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania Cnty. Dep’t of Soc.

Servs., 3 Va. App. 15, 20 (1986)).

         Mother challenges the circuit court’s termination of her parental rights. Mother argues on

appeal that there was no evidence demonstrating that termination was in the child’s best interest.

         The circuit court terminated mother’s parental rights under both subsection (C)(2) and

subsection (E)(i) of Code § 16.1-283. The Department defends the circuit court’s rulings on both

grounds, and the guardian ad litem for the child joins in the Department’s brief. Because we find

that the termination was proper under subsection (E)(i), we need not reach the analysis under

subsection (C)(2).

         A parent’s parental rights may be terminated under Code § 16.1-283(E)(i) “if the court

finds, based upon clear and convincing evidence, that it is in the best interests of the child and

that (i) the residual parental rights of the parent regarding a sibling of the child have previously

been involuntarily terminated . . . .” Code § 16.1-283(E)(i). There is no dispute in this case that

mother’s parental rights were terminated as to the child’s biological sister before the child’s

birth.




                                                  -7-
       Mother contends that it was not in the best interests of the child to terminate her parental

rights. She argues that the evidence proved that she and the child “had a close bond, were loving

with one another, and spent as much quality time together as the Department would allow . . . .”

       “When addressing matters concerning a child, including the termination of a parent’s

residual parental rights, the paramount consideration of a trial court is the child’s best interests.”

Tackett v. Arlington Cnty. Dep’t of Hum. Servs., 62 Va. App. 296, 319 (2013) (quoting Logan,

13 Va. App. at 128); see also King v. King George Dep’t of Soc. Servs., 69 Va. App. 206, 211

(2018). “‘[T]here is no simple, mechanical, cut and dried way’ to apply the best interests of the

child standard.” Bristol Dep’t of Soc. Servs. v. Welch, 64 Va. App. 34, 48 (2014) (quoting Peple

v. Peple, 5 Va. App. 414, 422 (1988)). “Instead, ‘the question must be resolved . . . in light of

the facts of each case.’” Eaton v. Washington Cnty. Dep’t of Soc. Servs., 66 Va. App. 317, 331

(2016) (quoting Toombs v. Lynchburg Div. of Soc. Servs., 223 Va. 225, 230 (1982)).

       The circuit court found that the child was “doing well and thriving” in foster care.

Meanwhile, mother “was struggling to even be able to take care of herself,” unable to provide

such basic necessities for the child as diapers or food, even in the “controlled environment” of

supervised visitations. Considering that mother’s parental rights to the child’s biological sister

were already terminated and that mother was now pregnant with twins, the circuit court also

expressed doubt that “the mother could handle . . . three children under the age of approximately

two.” The circuit court also was concerned that mother would “go off of her meds, because she

does not see the need for them.” The circuit court relied on the findings from mother’s

psychological evaluation and found that mother lacked the ability to care for the child, despite all

the services offered by the Department.

       At the time of the circuit court hearing, the child was approximately twenty-three months

old and had never been in mother’s custody. The circuit court found that mother had not

                                                 -8-
progressed beyond supervised visits and was not in a position to have custody of the child. “It is

clearly not in the best interests of a child to spend a lengthy period of time waiting to find out

when, or even if, a parent will be capable of resuming his [or her] responsibilities.” Tackett, 62

Va. App. at 322 (quoting Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540

(1990)).

        Contrary to mother’s arguments, there was clear and convincing evidence to support the

circuit court’s rulings. The circuit court did not err in finding that it was in the child’s best

interests to terminate mother’s parental rights and that the evidence was sufficient to support

termination under Code § 16.1-283(E)(i).

        “When a lower court’s judgment is made on alternative grounds, this Court need only

determine whether any of the alternatives is sufficient to sustain the judgment.” Castillo, 68

Va. App. at 574 n.9; see also Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8

(2005) (affirming termination of parental rights under one subsection of Code § 16.1-283 and

declining to reach termination of rights under another subsection). Because we find that the

circuit court did not err in terminating mother’s parental rights under Code § 16.1-283(E)(i), we,

therefore, do not need to reach whether mother’s parental rights should also have been

terminated under subsection (C)(2).

                                          Relative placement

        Mother also argues on appeal that termination should not be “granted” because the

Department “did not discharge its obligation” to explore relative placement. Mother contends that

there was no evidence regarding the Department’s efforts “to identify, locate and investigate

potential relatives to assume custody of the child if he in fact could not be safely returned to his

mother at the time of trial.”




                                                  -9-
       Before terminating a parent’s rights, “the court shall give a consideration to granting

custody to a person with a legitimate interest.” Code § 16.1-283(A). “This Court has held that

this provision obligates [the Department] ‘to produce sufficient evidence so that the court may

properly determine whether there are relatives willing and suitable to take custody of the child,

and to consider such relatives in comparison to other placement options.’” Castillo, 68 Va. App.

at 567 (quoting Brown v. Spotsylvania Dep’t of Soc. Servs., 43 Va. App. 205, 217 (2004)). “We

do not suggest that the Department has a duty in every case to investigate the home of every

relative of the children, however remote, as a potential placement.” Id. (quoting Sauer v.

Franklin Cnty. Dep’t of Soc. Servs., 18 Va. App. 769, 771 (1994)).

       Here, the Department presented evidence that it initially placed the child with a great

aunt, but that placement ended. Mother had suggested the maternal grandmother as a possible

placement, but the Department determined that she would not be a viable placement because of

her history with Child Protective Services. The record does not include any evidence of persons

with a legitimate interest seeking custody of the child.

       Therefore, contrary to mother’s arguments, the circuit court had evidence about the

Department’s investigation into other placement options. “Because this Court defers to a lower

court’s judgment based on evidence heard ore tenus unless plainly wrong or without support,

Logan, 13 Va. App. at 128, it does not disturb the circuit court’s ruling that no relatives were

suitable placements.” Castillo, 68 Va. App. at 568.

                                          CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                          Affirmed.




                                               - 10 -